Citation Nr: 0833310	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-06 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from December 1971 to 
April 1977 and from October 1980 to November 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Board notes that, during the pendency of the veteran's 
appeal, in February 2007, AMVETS withdrew its representation 
of his claim before VA, and he has not appointed another 
service organization to represent him.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2007); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2007).

In evidence submitted by the veteran in February 2006, and in 
a March 2006 written statement, he said that he was involved 
in several parachute accidents in service, including one in 
November 1981 when he injured himself, to which he attributed 
his PTSD.  Service treatment records dated at that time 
verify that the veteran injured his back in a parachute 
accident.

The next question presented is whether a stressor such as 
reported by the veteran is clinically considered to be of 
sufficient severity to warrant a valid diagnosis of PTSD, 
consistent with the diagnostic criteria in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed. (1994) (DSM-IV).  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).  In an April 2005 written 
statement, E.W.H., M.D., a psychiatrist, reported that the 
veteran gave a history of experiencing several parachute 
accidents in service.  Diagnoses included PTSD and major 
depression.  Dr. E.W.H.'s office records, dated from April 
2005 to April 2006, reflect that the veteran's PTSD was 
treated with prescribed medication.  In April 2006, a VA 
psychologist, who examined the veteran and reviewed his 
claims file and psychometric test results, diagnosed a 
generalized anxiety disorder, and concluded that the criteria 
for a traumatic stressor were not found.  In the examiner's 
opinion, the veteran's anxiety seemed "primarily related to 
unresolved developmental issues around basic trust and 
security, denial and fear of his own anger, and actual 
situational/environmental and health stressors".  According 
to the VA psychologist, "[the veteran's] anxiety appears 
related to specific military experiences only peripherally".

Here, the Board is of the opinion that the veteran should be 
afforded a VA examination by a psychiatrist to reconcile the 
divergent opinions and determine the etiology of any such 
claimed PTSD found to be present.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain all VA medical 
records regarding the veteran's 
treatment for the period from January 
2001 to the present and any additional 
private medical records regarding his 
treatment for PTSD, for the period from 
April 2006 to the present.  If any 
records are unavailable a note to that 
effect should be placed in the file and 
the veteran so notified in writing.

2.	After the above has been accomplished, 
but whether or not records are 
obtained, then the RO/AMC should make 
arrangements for the veteran to be 
examined by a VA psychiatrist 
experienced in evaluating post-
traumatic stress disorders to determine 
the diagnoses of any psychiatric 
disorder(s) that are present.  All 
indicated tests and studies must be 
performed, any indicated consultations 
must be scheduled, and all clinical 
findings should be reported in detail.  
The claims file should be available for 
review prior to any opinions being 
entered.

a.	The examiner should be advised 
that the veteran maintains that 
his stressful service-related 
events include a November 1981 
parachute accident.

b.	The examiner should elicit as much 
detail as possible from the 
veteran as to such claimed 
stressors, e.g., locations, dates, 
and identities of individuals 
involved.  Then, the examiner 
should consider the veteran's 
alleged in-service stressors for 
the purpose of determining whether 
such stressors were severe enough 
to have caused the current 
psychiatric symptoms, and whether 
the diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied by the in- service 
stressors.  The diagnosis should 
conform to the psychiatric 
nomenclature and diagnostic 
criteria contained in DSM-IV.

c.	If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific service or 
non- service-related stressor(s) 
supporting the diagnosis.

d.	If the veteran is found to have a 
psychiatric diagnosis other than 
PTSD, the examiner is requested to 
render an opinion as to whether it 
is at least as likely as not 
(i.e., at least a 50-50 
probability) that any such 
diagnosed psychiatric disorder was 
caused by military service, or 
whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability). 
The examiner is particularly 
requested to reconcile the 
veteran's other psychiatric 
diagnoses, e.g., PTSD (rendered by 
Dr. E.W.H. in April 2005) and a 
generalized anxiety disorder 
(rendered by a VA psychologist in 
April 2006).

3.	Thereafter, the RO should readjudicate 
the appellant's claim for service 
connection for PTSD.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




